The application to be amended as follows: 
Figure 2 should be designated by a legend such as --Prior Art-- because only that which is old is illustrated.  See MPEP § 608.02(g).  Corrected drawings in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. The replacement sheet(s) should be labeled “Replacement Sheet” in the page header (as per 37 CFR 1.84(c)) so as not to obstruct any portion of the drawing figures. If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.   Figure 2 illustrates a side view of prior art (Specification, Page 6).


2)        The following is an examiner’s statement of reasons for allowance: 
The primary reason for allowance is that the cited prior art does not disclose: a method of adding a retention chemical to an approach flow system of a fiber web machine, the method includes adding the retention chemical to the fibrous stock between an attenuator and a headbox (claims 1, 10); an arrangement for adding a retention chemical to an approach flow system of a fiber web machine wherein a chemical mixer is arranged downstream of an attenuator and between the attenuator and a headbox (claim 15).   


3)        Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARK HALPERN whose telephone number is  (571)272-1190.  
/MARK HALPERN/Primary Examiner, Art Unit 1748